In re Wise, Brenda; Wise, Emma Lee; Wise, Terry; — Defendant(s); Applying For *613Supervisory and/or Remedial Writs, Parish of Caddo, 1st Judicial District Court Div. D, No. 578252; to the Court of Appeal, Second Circuit, No. 49640-CW.-
Granted. The judgment of the district court is reversed, and relators’ exception of improper venue is granted. See La. Code Civ. P. art.74.2(B); St. Amant v. St. Amant, 564 So.2d 1312 (La.App. 1 Cir.1990), writ denied, 567 So.2d 622 (La.1990). Pursuant to La.Code Civ. P. art. 121, the case is transferred to the 8th Judicial District Court for the Parish of Winn for further proceedings.
JOHNSON, C.J., and VICTORY and KNOLL, JJ., would deny.